Citation Nr: 0422486	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  00-17 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for reflex sympathetic 
dystrophy (RSD) of the right upper extremity.

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to service connection for impairment of the 
right arm.

4.  Entitlement to service connection for impairment of 
multiple joints of the right side of the body.

5.  Entitlement to service connection for chronic neurologic 
dysfunction of the right leg.

6.  Entitlement to service connection for swan neck deformity 
of both hands.

7.  Entitlement to service connection for crepitus of both 
knees.

8.  Entitlement to service connection for degenerative disc 
disease.

9.  Entitlement to service connection for abnormal alkaline 
phosphatase.

10.  Entitlement to service connection for thyroid disease.

11.  Entitlement to service connection for bilateral hearing 
loss.

12.  Entitlement to service connection for fatigue.

13.  Entitlement to service connection for headaches.

14.  Entitlement to service connection for mouthsores.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 8, 1961, to June 
30, 1961, a total of 23 days.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a 
July 2000 decision by the RO in Columbia, South Carolina, 
which denied service connection for the above listed 
disabilities. 


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claims for service connection, 
and the VA has made reasonable efforts to develop such 
evidence.

2.  Reflex sympathetic dystrophy (RSD) of the right upper 
extremity is not a disorder of service origin or attributable 
to any incident therein.

3.  A right shoulder disorder is not a disorder of service 
origin or attributable to any incident therein.

4.  Impairment of the right arm is not a disorder of service 
origin or attributable to any incident therein.

5.  Impairment of multiple joints of the right side of the 
body is not a disorder of service origin or attributable to 
any incident therein.

6.  Chronic neurologic dysfunction of the right leg is not a 
disorder of service origin or attributable to any incident 
therein.

7.  A swan neck deformity of both hands is not a disorder of 
service origin or attributable to any incident therein.

8.  Crepitus of both knees is not a disorder of service 
origin or attributable to any incident therein.

9.  Degenerative disc disease is not a disorder of service 
origin or attributable to any incident therein.

10.  Abnormal alkaline phosphatase is not a disorder of 
service origin or attributable to any incident therein.

11.  Thyroid disease is not a disorder of service origin or 
attributable to any incident therein.

12.  Bilateral hearing loss is not a disorder of service 
origin or attributable to any incident therein.

13.  Fatigue is not a disorder of service origin or 
attributable to any incident therein.

14.  Headaches are not a disorder of service origin or 
attributable to any incident therein.

15.  Mouthsores are not a disorder of service origin or 
attributable to any incident therein.


CONCLUSION OF LAW

1.  Reflex sympathetic dystrophy (RSD) of the right upper 
extremity was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  A right shoulder disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).

3.  An impairment of the right arm was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).

4.  An impairment of multiple joints of the right side of the 
body was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).

5.  Chronic neurologic dysfunction of the right leg was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2003).

6.  A swan neck deformity of both hands was not incurred in 
or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).

7.  Crepitus of both knees was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

8.  Degenerative disc disease was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).

9.  Abnormal alkaline phosphatase was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).

10.  Thyroid disease was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).

11.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

12.  Fatigue was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).

13.  Headaches were not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).

14.  Mouthsores were not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In the recently decided case of Pelegrini v. Principi, 18 
Vet.App. 112 (2004), referred to as Pelegrini II, the United 
States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon receipt" 
and "when" mandate that notice precede an initial 
unfavorable AOJ (agency of original jurisdiction) decision on 
a service-connection claim.  For the reasons enumerated 
below, there is no indication that there is any prejudice to 
the veteran by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case, or to cause injury to the veteran.  As such, the Board 
concludes that any such error is harmless, and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

In this case, the rating action dated in July 2000 was issued 
before the enactment of the VCAA.  Thus, in order to satisfy 
the holding in Pelegrini, the Board would have to dismiss as 
void ab initio, the rating decision of the RO which was 
promulgated prior to providing the veteran full VCAA notice.  
The result of this action would require that the entire 
rating process be reinitiated, with the claimant being 
provided VCAA notice and an appropriate amount of time to 
respond before an initial rating action, the filing by the 
claimant of a notice of disagreement, the issuance of a 
statement of the case, and finally, the submission of a 
substantive appeal by the claimant.  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  By virtue of the July 
2000 Statement of the Case and November 2001, February 2004 
and May 2004 Supplemental Statements of the Case, and April 
2001, August 2002 and July 2003 correspondence from the RO, 
the veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claim.  

In particular, the Board notes evidence development letters 
dated in April 2001, August 2002 and July 2003, in which the 
veteran was advised of the type of evidence necessary to 
substantiate his claims.  In these letters, the veteran was 
also advised of his and VA's responsibilities under the VCAA, 
including what evidence should be provided by the veteran and 
what evidence should be provided by VA.  

Factual Background

The Board notes there are no service medical records or 
service personnel records available for review from the 
veteran's 23-day period of active duty service.  As noted in 
correspondence dated November 2001 and September 2002, from 
the National Personnel Records Center (NPRC), the records 
were presumably destroyed in a 1973 fire at the NPRC in St. 
Louis, Missouri.  However, NPRC was able to locate a security 
classification morning report dated June 30, 1961, reflecting 
that the veteran was being released from the Air Force for 
the convenience of the government.  There was no indication 
that the release was due to health-related reasons.

The veteran initial application for compensation was received 
in February 2000.  He indicated on the application that he 
had been a press operator for 32 years.  Accompanying his 
application were a copy of a workman's compensation decision, 
medical records, and a Social Security Administration 
disability determination by an Administrative Law Judge.

In a private treatment note from T.F.S., M.D., dated June 
1994, the physician indicated that the results of the 
veteran's most recent hearing test, showed significant 
hearing loss which may or may not be age related, medically 
significant or caused by noise.

Private treatment records from Carmel Family Physicians, 
dated in 1995, show the veteran presented for a physical 
examination due to a workman's compensation injury claim.  He 
reported a history of pushing a plastic barrel of heavy 
regrown material at work when he developed low back pain in 
his right low back.  The physician noted no previous history 
of a back injury.  The diagnosis was acute lumbar strain.  An 
X-ray study of the lumbar spine, conducted in January 1995, 
revealed minimal degenerative change about the posterior 
aspect of the L5-S1 disc interspace in the lateral 
projection.

A January 1997 decision of the Social Security Administration 
(SSA) pertaining to the veteran's disability award reflects 
that in January 1995, the veteran was found to be "disabled" 
within the SSA's operative statutes and regulations.  The SSA 
Administrative Law Judge (ALJ) found that the veteran had not 
engaged in substantial gainful activity since January 1995 
due to problems associated with degenerative disc disease and 
status post diskectomy.

Private treatment records dated from 1995 to 1999 reflect 
treatment for a variety of disorders, including right 
shoulder pain, right foot pain and right lower and upper 
extremity pain.

During a private physical in October 1998, the veteran 
complained of multiple joint pain and stiffness.  He gave a 
history of an injury at work three years prior to the date of 
the examination and reported that he eventually underwent 
back surgery.  The diagnostic assessment noted that the 
veteran was on disability due to chronic problems from his 
back injury and back surgery.  Private X-ray studies of the 
hands and feet were performed in October 1998 revealing 
changes consistent with mild to moderate degenerative 
arthritis in typical joints with no gross evidence of erosive 
disease.

Subsequent private follow-up examinations, dated from 
November 1998 to June 1999, revealed consistent complaints of 
chronic neurological dysfunction of the right leg, chronic 
upper extremity dysfunction of both hands, multiple joint 
discomforts, osteoarthritis of the back and thyroid disease.  
Diagnoses were consistent for osteoarthritis, early 
contractures of the fingers with a history of RSD, a history 
of back problems, thyroid disease, abnormal alkaline 
phosphatase and hearing loss.  

In February 2000, the RO received a statement from J.M.W., 
M.D., which indicated that the veteran reported a history of 
severe osteoarthritis.  He also noted that the veteran had 
reported a history of falling while climbing during a 
training accident in the Air Force in 1961, resulting in 
back, shoulder and leg injuries that led to a medical 
discharge.  The veteran had related that he had lost his 
personnel records and that his military had been lost by VA 
in a fire.  The doctor opined that some degree of the 
veteran's back, shoulder, arm and leg difficulties were 
likely service related.  Dr. W. submitted statements in June 
2000 and December 2000, which essentially reiterated his 
previous assertions.

In May 2000, the RO received a statement from the veteran in 
which he indicated that his claimed injuries were all 
incurred during service and led to a medical discharge.  He 
further reported that any medical evidence he had pertaining 
to his injuries, was destroyed in a house fire 30 years ago.

In July 2000, the veteran submitted an article to the RO 
pertaining to RSD.  Throughout the article, the veteran 
highlighted various parts and noted that he suffered from the 
symptoms related to RSD.

VA outpatient treatment records dated February 2000 to 
February 2003 reflect that the veteran presented over the 
course of three years with numerous complaints.  A February 
2000 treatment note shows he complained of throbbing, 
occipital headaches, which would last for hours.  The 
pertinent diagnosis was tension headaches.  An April 2001 
treatment note reflects a complaint of chronic arthritis pain 
for years and a July 2001 treatment note shows complaints of 
chronic pain in the right shoulder, arm and leg.  Laboratory 
tests from September 2002 yielded a decreased alkaline 
phosphate level.     

Additional private treatment records from Dr. W., dated from 
2000 to 2002, show that in July 2002, the veteran presented 
with complaints of multiple medical problems including, 
osteoarthritis, history of back injury, thyroid disease, 
question of RSD with contracture and involvement of both 
hands and arms.  The diagnoses revealed probable RSD 
affecting upper extremities with a history of osteoarthritis, 
and back injuries and a stable thyroid was noted.

In February 2001, the RO received numerous statements from 
family members and friends of the veteran's, which explained 
that before the veteran left for service he was full of 
energy.  When he returned from service he had multiple 
physical problems, which included, limping on his right leg 
and depression.

In May 2002, the Board remanded this case for further 
compliance with the VCAA and to obtain additional 
documentation.

In September 2002, the RO received documentation from the 
NPRC, which included copies of a military morning report and 
a list of separation designation numbers.  As previously 
reported, the morning report, dated in June 1961, showed the 
veteran was honorably discharged from service on June 30, 
1961.

By a statement, received by the RO in April 2003, the veteran 
asserted that he was afforded a medical and honorable 
discharge due to all the disabilities he incurred in service.  
He reported that he applied for disability benefits after his 
discharge from service but was denied.  He suffered 35 years 
of pain and agony trying to work a job but his disabilities 
did not allow him to continue providing for his family.  He 
explained that he wanted 35 years of retribution back pay for 
the extra hardship that was imposed on his family. 

In an October 2003 statement to the RO, the veteran 
identified additional sources of records to support his 
claims for service connection.  However, the veteran also 
noted that he personally called the doctor he referenced in 
the statement and was informed that the doctor moved and the 
new address was not known and furthermore, the doctor did not 
keep records which were more that three to seven years old.

Analysis

The veteran contends that he was treated for his disabilities 
in service; however, numerous efforts to obtain his service 
medical records have been futile.  The United States Court of 
Claims for Veterans Appeals (Court) has held that, where the 
service medical records are presumed destroyed, the Board's 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule is 
heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
The Board is satisfied that the evidence of record shows that 
VA has made every effort to secure any additional service 
records for the veteran.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003). 

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent. 38 C.F.R. § 3.385 (2003).

The veteran claims entitlement to service connection for 
reflex sympathetic dystrophy, a right shoulder disorder, 
impairment of the right arm, impairment of multiple joints of 
the right side of the body, chronic neurologic dysfunction of 
the right leg, swan neck deformity of both hands, crepitus of 
both knees, degenerative disc disease, abnormal alkaline 
phosphatase, thyroid disease, bilateral hearing loss, 
fatigue, headaches and mouthsores which he asserts were 
incurred in military service. 

Reviewing the evidence of record, the Board finds that the 
preponderance of the evidence does not show that the 
veteran's disabilities are directly related to active service 
or any incident therein.  There is no competent medical 
opinion of record that indicates he had these disorders prior 
to 1994, over 33 years after his discharge from service.  

Although Dr. W. has opined that the veteran's back, shoulder, 
arm and leg difficulties were likely service related, the 
Board notes that this statement is clearly based on the 
history provided by the veteran.  A mere recitation of the 
veteran's self-reported lay history does not constitute 
competent medical evidence of diagnosis or causality.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); LeShore v. 
Brown, 8 Vet. App. 406 (1995).  As such this medical 
statement has no probative value in connecting any current 
back, shoulder, arm and leg difficulties to service.  Id. 

In summary, the veteran has not submitted evidence to 
demonstrate continuity of symptomatology since service, and 
has not submitted medical evidence demonstrating that his 
disorders are linked to service.  The veteran has asserted 
that he incurred the disorders as a result of his service.  
As a layman, he is not competent to render an opinion 
regarding diagnosis or etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

As the medical evidence does not demonstrate that the 
veteran's disorders are linked to service, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for reflex sympathetic 
dystrophy, a right shoulder disorder, impairment of the right 
arm, impairment of multiple joints of the right side of the 
body, chronic neurologic dysfunction of the right leg, swan 
neck deformity of both hands, crepitus of both knees, 
degenerative disc disease, abnormal alkaline phosphatase, 
thyroid disease, bilateral hearing loss, fatigue, headaches 
and mouthsores.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

1.  Entitlement to service connection for reflex sympathetic 
dystrophy (RSD) of the right upper extremity is denied.

2.  Entitlement to service connection for a right shoulder 
disorder is denied.

3.  Entitlement to service connection for impairment of the 
right arm is denied.

4.  Entitlement to service connection for impairment of 
multiple joints of the right side of the body is denied.

5.  Entitlement to service connection for chronic neurologic 
dysfunction of the right leg is denied.

6.  Entitlement to service connection for swan neck deformity 
of both hands is denied.

7.  Entitlement to service connection for crepitus of both 
knees is denied.

8.  Entitlement to service connection for degenerative disc 
disease is denied.

9.  Entitlement to service connection for abnormal alkaline 
phosphatase is denied.

10.  Entitlement to service connection for thyroid disease is 
denied.

11.  Entitlement to service connection for bilateral hearing 
loss is denied.

12.  Entitlement to service connection for fatigue is denied.

13.  Entitlement to service connection for headaches is 
denied.

14.  Entitlement to service connection for mouthsores is 
denied.




	                        
____________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



